Exhibit 10.24

AMENDED AND RESTATED
BLACKROCK, INC.
1999 ANNUAL INCENTIVE PERFORMANCE PLAN

1.

Purpose.

 

 

                                  The purpose of the Amended and Restated
BlackRock, Inc. 1999 Annual Incentive Performance Plan is to reinforce
corporate, organizational and business-development goals; to promote the
achievement of year-to-year and long-range financial and other business
objectives; and to reward the performance of individual officers and other
employees in fulfilling their personal responsibilities for long-range
achievements.

 

2.

Definitions.

 

                    The following terms, as used herein, shall have the
following meanings:

 

                     (a)

“Award” shall mean an annual incentive compensation award, granted pursuant to
the Plan, which is contingent upon the attainment of Performance Goals with
respect to a Performance Period.

 

 

                     (b)

“Award Agreement” shall mean any written agreement, contract, or other
instrument or document between the Company and a Participant evidencing an
Award.

 

 

                     (c)

“Board” shall mean the Board of Directors of the Company.

 

 

                     (d)

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

 

                     (e)

“Committee” shall mean the Compensation Committee of the Board.

 

 

                     (f)

“Company” shall mean BlackRock, Inc., a Delaware corporation, and its
subsidiaries.

 

 

                     (g)

“Covered Employee” shall have the meaning set forth in Section 162(m)(3) of the
Code.

 

 

                     (h)

“Participant” shall mean an officer or other employee of the Company who is,
pursuant to Section 4 of the Plan, selected to participate herein.

 

 

                     (i)

“Performance Goals” means performance goals based on one or more of the
following criteria: (i) before-tax income or after-tax income, (ii) operating
profit, (iii) return on equity, assets, capital or investment, (iv) earnings or
book value per share, (v) sales or revenues, (vi) operating expenses, (vii)
stock price appreciation and (viii) implementation or completion of critical
projects or processes.  Where applicable, the Performance Goals may be expressed
in terms of attaining a specified level of the particular criteria or the
attainment of a percentage increase or decrease in the particular criteria, and
may be applied to one or more of the Company, a subsidiary or affiliate, or a
division or strategic business unit of the Company or a combination thereof, or
may be applied to the performance of the Company relative to a market index, a
group of other companies or a combination thereof, all as determined by the
Committee.  The Performance Goals may include a threshold level of performance
below which no payment will be made, levels of performance at which specified
payments will be made, and a maximum level of performance above which no
additional payment will be made.  To the extent possible, each of the foregoing
Performance Goals shall be determined in accordance with generally accepted
accounting principles and shall be subject to certification by the Committee;
provided that the Committee shall have the authority to make equitable
adjustments to the Performance Goals in recognition of unusual or non-recurring
events affecting the Company or any subsidiary or affiliate or the financial
statements of the Company or any subsidiary or affiliate, in response to changes
in applicable laws or regulations, or to account for items of gain, loss or
expense determined to be extraordinary or unusual in nature or infrequent in
occurrence or related to the disposal of



--------------------------------------------------------------------------------

 

a segment of a business or related to a change in accounting principles.

 

 

                     (j)

“Performance Period” shall mean the Company’s fiscal year.

 

 

                     (k)

“Plan” shall mean this Amended and Restated BlackRock, Inc. 1999 Annual
Incentive Performance Plan.

 

 

3.

Administration.

 

                                  The Plan shall be administered by the
Committee.  The Committee shall have the authority in its sole discretion,
subject to and not inconsistent with the express provisions of the Plan, to
administer the Plan and to exercise all the powers and authorities either
specifically granted to it under the Plan or necessary or advisable in the
administration of the Plan, including, without limitation, the authority to
grant Awards; to determine the persons to whom and the time or times at which
Awards shall be granted; to determine the terms, conditions, restrictions and
performance criteria, including Performance Goals, relating to any Award; to
determine whether, to what extent, and under what circumstances an Award may be
settled, cancelled, forfeited, or surrendered; to make adjustments in the
Performance Goals in recognition of unusual or non-recurring events affecting
the Company or the financial statements of the Company, or in response to
changes in applicable laws, regulations, or accounting principles, or for any
other reason; to construe and interpret the Plan and any Award; to prescribe,
amend and rescind rules and regulations relating to the Plan; to determine the
terms and provisions of Award Agreements; and to make all other determinations
deemed necessary or advisable for the administration of the Plan.

 

                                  The Committee may appoint a chairperson and a
secretary and may make such rules and regulations for the conduct of its
business as it shall deem advisable, and shall keep minutes of its meetings. 
All determinations of the Committee shall be made by a majority of its members
either present in person or participating by conference telephone at a meeting
or by written consent.  The Committee may delegate to one or more of its members
or to one or more agents such administrative duties as it may deem advisable,
and the Committee or any person to whom it has delegated duties as aforesaid may
employ one or more persons to render advice with respect to any responsibility
the Committee or such person may have under the Plan.  All decisions,
determinations and interpretations of the Committee shall be final and binding
on all persons, including the Company, the Participant (or any person claiming
any rights under the Plan from or through any Participant) and any shareholder.

 

                                  No member of the Board or the Committee shall
be liable for any action taken or determination made in good faith with respect
to the Plan or any Award granted hereunder.

 

4.

Eligibility.

 

                                  Awards may be granted to officers and other
employees of the Company in the sole discretion of the Committee.  In
determining the persons to whom Awards shall be granted and the Performance
Goals relating to each Award, the Committee shall take into account such factors
as the Committee shall deem relevant in connection with accomplishing the
purposes of the Plan.



--------------------------------------------------------------------------------

5.

Terms of Awards.

 

                                  Awards granted pursuant to the Plan shall be
evidenced by an Award Agreement in such form as the Committee shall from time to
time approve and the terms and conditions of such Awards shall be set forth
therein.  The Committee shall specify with respect to a Performance Period the
Performance Goals applicable to each Award.  Performance Goals may include a
level of performance below which no payment shall be made and levels of
performance at which specified percentages of the Award shall be paid.  Award
levels for any Performance Period may be expressed as a dollar amount or as a
percentage of the Participant’s annual base salary.  Unless otherwise determined
by the Committee, all payments in respect of Awards granted under this Plan
shall be made, in cash, within a reasonable period after the end of the
Performance Period.   Notwithstanding anything to the contrary contained herein,
in no event shall payment in respect of Awards granted for a Performance Period
be made to a Participant in an amount that exceeds $20,000,000 (twenty million
dollars).  The Committee may reduce or eliminate any Award under the Plan, but
in no event may the Committee increase the amount of an Award payable to a
Covered Employee upon attainment of the applicable Performance Goals.

 

6.

General Provisions.

 

                     (a)

Compliance with Legal Requirements.  The Plan and the granting and payment of
Awards, and the other obligations of the Company under the Plan and any Award
Agreement or other agreement shall be subject to all applicable federal and
state laws, rules and regulations, and to such approvals by any regulatory or
governmental agency as may be required.

 

 

                     (b)

Nontransferability.  Awards shall not be transferable by a Participant except by
will or the laws of descent and distribution.

 

 

                    (c)

No Right To Continued Employment.  Nothing in the Plan or in any Award granted
or any Award Agreement or other agreement entered into pursuant hereto shall
confer upon any Participant the right to continue in the employ of the Company
or to be entitled to any remuneration or benefits not set forth in the Plan or
such Award Agreement or other agreement or to interfere with or limit in any way
the right of the Company to terminate such Participant’s employment.

 

 

                    (d)

Withholding Taxes.  Where a Participant or other person is entitled to receive a
cash payment pursuant to an Award hereunder, the Company shall have the right to
require the Participant or such other person to pay to the Company the amount of
any taxes that the Company may be required to withhold before delivery to such
Participant or other person of such payment.

 

 

                    (e)

Amendment, Termination and Duration of the Plan.  The Board or the Committee may
at any time and from time to time alter, amend, suspend, or terminate the Plan
in whole or in part; provided that, no amendment that requires shareholder
approval in order for the Plan to continue to comply with Code Section 162(m)
shall be effective unless the same shall be approved by the requisite vote of
the shareholders of the Company.  Notwithstanding the foregoing, no amendment
shall affect adversely any of the rights of any Participant, without such
Participant’s consent, under any Award theretofore granted under the Plan.



--------------------------------------------------------------------------------

                    (f)

Participant Rights.  No Participant shall have any claim to be granted any Award
under the Plan, and there is no obligation for uniformity of treatment for
Participants.

 

 

                    (g)

Unfunded Status of Awards.  The Plan is intended to constitute an “unfunded”
plan for incentive and deferred compensation.  With respect to any payments not
yet made to a Participant pursuant to an Award, nothing contained in the Plan or
any Award shall give any such Participant any rights that are greater than those
of a general creditor of the Company.

 

 

                    (h)

Governing Law.  The Plan and all determinations made and actions taken pursuant
hereto shall be governed by the laws of the State of Delaware without giving
effect to the conflict of laws principles thereof.

 

 

                    (i)

Effective Date.  The Plan shall take effect upon the effective date of the
initial public offering of the shares of class A common stock, par value $0.01
per share, of the Company, provided that the Plan has been approved by the
stockholders of the Company prior to the initial public offering.

 

 

                    (j)

Beneficiary.  A Participant may file with the Committee a written designation of
a beneficiary on such form as may be prescribed by the Committee and may, from
time to time, amend or revoke such designation.  If no designated beneficiary
survives the Participant, the executor or administrator of the Participant’s
estate shall be deemed to be the grantee’s beneficiary.